DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2018/0267539 A1), hereinafter “Shih”, and in view of Williams (US 2022/0045930 A1), hereinafter “Williams”. 

As per claim 1, Shih teaches a method of verifying a transaction between a user communication device and a third party comprising:
“receiving a request at each of a plurality of elector nodes to verify a transaction” at [0054], [0057];
(Shih teaches receiving a request of at least one transaction block at a plurality of validator nodes)
“selecting a leader node from among the elector nodes using a Proof of Elapsed Time (PoET) consensus decision-making algorithm in which each of the elector nodes is assigned a random wait time, the leader node being a first node of the elector nodes whose wait time is exceeded” at [0057];
(Shih teaches the leader peer is elected using a Proof of Elapsed Time Consensus algorithm (PoET), the leader peer having the least amount of wait time)
	Shih does not explicitly teach “using the leading node to select a subset of verifier nodes from among a plurality of verifier nodes in accordance with a second consensus decision making algorithm different from the PoET consensus decision making algorithm, using the leader to select a given verifier node from among a subset of nodes and causing the given verifier node to verify the transaction” as claimed. 
However, Williams teaches a method for autonomous quality regulation for distributed ledger networks including the steps of:
“using the leader node to select a subset of verifier nodes from among a plurality of verifier nodes in accordance with a second consensus decision-making algorithms different from the PoET consensus decision-making algorithm” at [0060], [0062]-[0070];
(Williams teaches using a QRF node to perform test on distributed ledger nodes from a group of nodes. The QRF node determines status of each of the nodes in the group of nodes in relation to live operating performance parameters. The QRF measures responses from each selected DLN node based on the performance tests. The responses or operating performance data measured from each selected DLN node in relation to the test messages. The test message may be configured to elicit, measure or determine the responses of the selected DLN nodes based on one or more measurable operation parameters such as transaction processing speed, end-to-end times between QRF and the selected DLN node, round-trip-time between one or more nodes associated with the parties and the selected node in relation to the test message. The QRF compares the performance of each nodes in the group of nodes with predetermined node performance benchmark (PB) to select a subset of nodes satisfying the PB.)
“using the leader node to select a given verifier node from among the subset of nodes” at [0060],[0062]- [0064], [0070];
(William teaches each of the DLN nodes 104a-104m includes functionality for acting as a trusted third party node on a distributed ledger transaction. A DLN node 104a may be selected to act as a trusted third party for a distributed ledger transaction between party A and party B of user nodes 102a and 102b, respectively. The QRF is operable for communicating with at least the group of DLN nodes 104 to ensure that these nodes meet a minimum standard or level of operating performance for ensuring the quality and integrity of the distributed ledger. A set of performance benchmarks PBs may be used to access whether the DLN nodes 104 meet the minimum standard or level of performance required for acting as third party nodes in transactions) 
“causing the given verifier node to verify the transaction” at [0060], [0062]-[0070].
(Williams teaches A DLN node 104a may be selected to act as a trusted third party for a distributed ledger transaction between party A and party B. The trusted third party node acts as a validator or verifier in relation to operations and/or parts of the distributed ledger transaction enabling one or more untrusting parties to transact with each other. Transaction traffic may be routed to one the DLN node that satisfy the PB.)
	Thus, it would have been obvious to one of ordinary skill in the art to combine Williams with Shih’s teaching in order to “provide an increasing in the number of reliable nodes for guarding against consensus skew”, as suggested by Williams at [0062].

As per claim 2, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches:  wherein “the second consensus decision-making algorithm is a Proof of Round Trip Transit Time (PoRTT) consensus algorithm in which the verifier nodes in the subset of verifier nodes are selected based on a round trip time of a signal sent to each of the verifier nodes in the plurality of verifier nodes” at [0062]-[0070].

As per claim 3, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches:  wherein “the verifier nodes in the subset of verifier nodes are selected which have respective round trip times that are within a specified range” at [0062]-[0070].

As per claim 6, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches: “causing remaining ones of the verifier nodes in the subset of verifier nodes to confirm the verification of the transaction by the given verifier node” at [0060]-[0070].

As per claim 8, Shih and Williams teach the method of claim 1 discussed above. Williams also teaches: wherein “the elector nodes in the plurality nodes include a plurality of wireless user communication devices” at [0127]-[0135].

Claims 4-5, 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shih and Williams as applied to claims 1-3, 6, 8 above, and further in view of Camenisch et al. (US 2014/0359289 A1), hereinafter “Camenisch”. 

As per claim 4, Shih and Williams teach the method of claim 1 discussed above. Shih does not explicitly teach: “verifying the transaction includes verifying that a cryptographic coin exchanged during the transaction was produced by a proof of zero-knowledge protocol using specified service logic”. However, Camenisch a method for deriving verification token from a credential including the step of “verifying that a cryptographic coin exchanged during the transaction was produced by a proof of zero-knowledge protocol using specified service logic” at [0095]-[0102]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].

As per claim 5, Shih-Williams and Camenisch teach the method of claim 4 discussed above. Camenisch also teaches: “causing the cryptographic coin and a decryption key generated in accordance with the proof of zero-knowledge protocol to be provided to the given verifier node so that the given verifier node is able to verify the transaction” at [0008], [0095]-[0102]

As per claim 7, Shih and Williams teach the method of claim 6 discussed above. Shih does not teach “causing the cryptographic coin and a decryption key generated in accordance with the proof of zero-knowledge protocol to be provided to each of verifier nodes in the subset of verifier nodes to thereby allow the verifier nodes to verify the transaction” as claimed. However, Camenisch a method for deriving verification token from a credential including the step of “causing the cryptographic coin and a decryption key generated in accordance with the proof of zero-knowledge protocol to be provided to each of verifier nodes in the subset of verifier nodes to thereby allow the verifier nodes to verify the transaction” at [0095]-[0102]. ]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].

As per claim 9, Shih and Williams teach the method of claim 1 discussed above. Shih does not explicitly teach: “verification of the transaction includes verification that a specified program was executed using underlying information without verifying underlying information” as claimed. However, Camenisch a method for deriving verification token from a credential including the step of “verification of the transaction includes verification that a specified program was executed using underlying information without verifying underlying information” at [0095]-[0102]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].

As per claim 10, Shih and Williams teach the method of claim 9 discussed above. Camenisch also teaches: wherein “the underlying information is associated with an identifier and verification that the specified program was executed using underlying information without verifying underlying information includes verification that the specified program used the identifier to confirm a source or provenance of the underlying information” at [0095]-[0102].

As per claim 11, Shih and Williams teach the method of claim 1 discussed above. Shih does not teach “the transaction includes a transfer of a cryptographic credential generated using a proof of zero-knowledge protocol” as claimed. However, Camenisch a method for deriving verification token from a credential including the step of “the transaction includes a transfer of a cryptographic credential generated using a proof of zero-knowledge protocol” at [0095]-[0102]. Thus, it would have been obvious to one of ordinary skill in the art to combine Camenisch with Shih-Williams’s teaching by using the zero-knowledge protocol so that the transaction can be verified “without revealing anything else”, and therefore protecting the user’ privacy, as suggested by Camenisch at [0098]-[0102].

As per claim 12, Shih-Williams and Camenisch teach the method of claim 11, wherein “the cryptographic credential includes a cryptocurrency component” at [0095]-[0102].









Response to Arguments
Applicant's arguments filed 7/05/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that “the Examiner apparently asserts that the nodes which implement the QRF correspond to the claimed leader node. This is incorrect for at least three reasons. First, in the claimed invention the leader is a node that is itself selected using a decision-making algorithm, and specifically a POET consensus decision-making algorithm. Williams does not indicate that a QRF node is selected using such a consensus decision-making algorithm. Consequently, the QRF
node in Williams does not correspond to the claimed leader node”. On the contrary, the examiner relied on the Shih reference at [0054], [0057] to show that a leader node is selected using as Proof of Elapsed Time (PoET) consensus decision making algorithm. 
Williams is relied on to show addition functionalities of a leader node, as discussed further below.
	Second, Applicant further argued that “in Williams a QFR node (allegedly corresponding the claimed leader node) does not select a third-party node (allegedly corresponding to the claimed verifier nodes) using any type of consensus decision-making algorithm whatsoever. Rather, the QRF node qualifies nodes to act as third-party nodes using performance tests. On the contrary, Applicant’s specification at [0058]-[0059] discloses the leader node selects the members of the verifier group using a  consensus decision-making algorithm that performs the selection process based on characteristic of the verifier nodes, wherein the “characteristic of the verifier nodes that may be used by the consensus decision-making algorithm is the round-trip-time (RTT) of a signal that is send to the verifier node from a common entity. The RRT time is the total time taken to send the signal to the verifier nodes plus the time taken to receive a response to that signal. If the signal that is sent is a data packet, the RTT is also known as the ping time” (Applicant’s specification, paragraph [0059].  Applicant’s specification therefore discloses that the consensus decision-making algorithm performs the selection process based on performance data of the nodes, such as RTT or Ping time. Similarly, Williams teaches at [0062] the steps of performing tests on distributed ledger nodes from a group of nodes, which are configured to act as trusted third party nodes in distributed ledger transactions, wherein the performance test includes network reachability messages (e.g., “ping”) (Williams, paragraphs [0062], [0079]). The test message may be configured to measure or determine the responses of the selected DLN nodes based on “round-trip-time between one or more nodes associated with the parties and the selected node in relation to the test message” (Williams, paragraphs [0068], [0079]). Williams therefore perform the selection process based on performance data of the nodes (i.e., “consensus decision making algorithm”), in which only the nodes satisfy the PB are selected to be included in the subset of nodes. 
	Third, Applicant further argued that “in the claimed invention, the leader node selects a subset of verifier nodes, and then a particular one of those verifier nodes, to verify a transaction. Even if the QRF node in Williams does correspond to a leader node, it does not select a given node to act as a third-party node (allegedly corresponding to the claimed verifier node that verifies a transactions) that verifies a transaction. Rather, the QRF node only determines if certain node are qualifies to act as third-party nodes, the QFR node does not select the actual third-party node that verifies any given transactions”. On the contrary, Williams teaches at [0064], [0104] that “a DLN node 104a may be selected to act as a trusted third party for a distributed ledger transaction between party A and party B of user nodes 102a and 102b”, wherein “the selected node meets or exceed a quality metric for each of the operating PB(s)”. Williams teaches at [0070] that “the QRF 106 assesses the performance statistics of each of the DLN nodes 104a-104m based on the minimum performance level of each PB(s). The QRF 106 may identify or indicate to the DLN 100 those DLN nodes 104a-104m that satisfy the PB(s). The indication to the DLN 100 may be used to automatically route transaction traffic towards those DLN nodes 104a-104m that satisfy the PB(s). The identification or indication may include generating a list of data representative of those DLN nodes 104a-104m that satisfy the PB(s) and/or those DLN nodes 104a-104m that do not satisfy the PB(s). The generated list may be made accessible or published to the plurality of nodes 102, 104 and/or 108 of the DLN 100, or any other suitable node of the DLN 100, for use in selecting those nodes that may act as trusted third parties in a distributed ledger transaction for one or more party(ies). In this manner, the transaction traffic may be routed to only those DLN nodes 104a-104m that satisfy the PB(s)”. Williams therefore teaches that the leader node QRF 106 selects a given verifier node (e.g., “node 104a”) from the group of nodes 104a-104m by including the node in the list of data representative of those DLN nodes that satisfy the PB, and the transaction traffic is routed to only those DLN nodes that satisfy the PB(s). 
	In light of the foregoing arguments, the 35 U.S.C 103 rejections are hereby sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 13, 2022